Title: Mathew Carey & Son to Thomas Jefferson, 5 July 1818
From: Mathew Carey & Son
To: Jefferson, Thomas


          
             Sir
            Philad.
July 5. 1818—
          
          Your favour of 28th inst. is recd
          We had supposed that McMahon’s Gardening was forwarded per mail, when ordered by you, but upon examination, we find that the package had not been forwarded. It is now sent per mail, & we hope will arrive safe.—
          Baron Grimm’s Memoirs cannot be obtaind obtained here either in French or English.—We can readily obtain it for you from London or Paris.—The price we do not know, but  if you wish it in French, it will be very low.—
          
            Your obd servts
            M Carey & son✓   
          
        